Citation Nr: 1700460	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  In April 2014, the Board remanded this appeal.  


REMAND

The Veteran last examined by VA in June 2014.  The examinations included physical evaluations of the left ankle.  Although range of motion studies were performed, the examinations reports did not include an assessment of active versus passive range of motion or functional limitation due to pain on weight bearing.  

VA examination need a pain assessment and the examiner should test for pain in both active and passive motion, and in weight-bearing and nonweight-bearing.  Measurement of an opposite joint is only required if the joint is undamaged, completely without abnormalities.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the rating of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not rating under a diagnostic code predicated on range of motion measurements.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds that the Veteran should be scheduled for another VA examination which provides the additional information.  The examiner must test for pain in both active and passive motion, and in weight-bearing and nonweight bearing.  The examiner should also consider if range of motion was reduced on repetitive use and during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of the service-connected left ankle disability.  The examiner should review the record and should note that review in the report.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should specifically address whether there is additional loss of motion or functional loss on repetitive motion and during flare-ups due to such factors as painful motion, weakened motion, excess motion, fatigability, or incoordination.  The examiner should also compare the function of the left ankle to that of the right ankle, if the right ankle is without abnormality, or should provide an opinion that the right ankle also has an abnormality.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

